Citation Nr: 0100217	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. J. Juarbe



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to 
March 1991.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 
The psychiatric issue certified on appeal is service 
connection for PTSD.  The issue initially perfected by the 
appellant by the submission of a VA Form 9 was entitlement to 
service connection for a neuropsychiatric disorder.  
Accordingly, the Board finds that the issue is more 
appropriately stated as on the title page of this decision.

The Board notes that the appellant requested further hearing 
in this matter in April 2000.  The record reflects that a 
hearing was scheduled and notice of the same was forwarded to 
the appellant in August 2000.  In correspondence dated in 
October 2000, however, the appellant withdrew his hearing 
request in this matter.  38 C.F.R. § 20.704(e) (2000). 


REMAND

A preliminary review of the record discloses that the 
appellant, in correspondence dated in October 2000, requested 
a 60 day extension during which additional evidence would be 
submitted.  In particular, the appellant indicated that a 
medical evaluation report would be submitted for 
consideration in this matter.  38 C.F.R. § 20.800 (2000).  A 
review of the record discloses that the RO did not respond to 
this request.  However, by letter dated in December 2000, the 
appellant was advised that this case had been certified to 
the Board for review, and that additional evidence concerning 
the appeal might be submitted directly to the Board within 90 
days of the date of the letter.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an April 1999 statement the veteran indicated that he 
received disability benefits from the Social Security 
Administration (SSA).  He further requested that the VA 
review the record regarding his retirement from Civil Service 
for PTSD.  These records are not on file.

During a hearing at the RO in July 1994 Dr. J. A. J. 
testified that the veteran's anxiety disorder was related to 
service.  The March 2000 VA examination revealed a diagnosis 
of an anxiety disorder not otherwise specified with 
depressive features.  PTSD was not diagnosed. 

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant with the appropriate release of 
information forms in order to obtain copies 
of any more recent VA and private medical 
records pertaining to treatment he received 
for the disabilities in issue which have not 
been previously obtained, to include medical 
evaluations conducted by Dr. J A. J. who 
treated the appellant beginning in 1994.

2.  The RO is requested to take the 
appropriate action order to obtain copies 
of the decisions awarding SSA disability 
his Civil Service Retirement and the 
evidence on which those decisions were 
based.  

3. Thereafter, the RO should forward the 
appellant's claims folder to the 
psychiatrist who conducted the March 2000 
VA examination or another VA psychiatrist 
if this individual is unavailable for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether it is as 
likely as not that the anxiety disorder 
diagnosed during the March 2000 
examination is related to service.  The 
examiner's attention is directed to the 
testimony of Dr. J. A. J. given during the 
July 1994 hearing at the RO.  If 
additional examination or testing it 
required they should be accomplished.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


